Citation Nr: 0724535	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-32 729	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a left 
shoulder muscle injury as a residual of a gunshot wound.

2.  Entitlement to a rating higher than 20 percent for 
surgical resection of the distal third of the left clavicle, 
also a residual of the gunshot wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which increased from 20 to 30 percent the disability rating 
for the veteran's service-connected left shoulder injury 
effective January 23, 2004.  Also in that decision, the RO 
confirmed and continued his 10 percent rating for the 
surgical resection of the distal third of his left clavicle 
- a separate disability rating previously awarded for 
orthopedic manifestations as residuals of a gunshot wound.

In May 2006, to support his claims for higher ratings for 
these disabilities, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  A transcript of the proceeding is of record.

In July 2006, the Board increased the rating for the surgical 
resection of the distal third of the left clavicle from 10 to 
20 percent and granted an additional separate 10 percent 
rating for scars that also are a residual of the gunshot 
wound sustained during service.  The Board then remanded the 
case to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development and consideration 
of whether the veteran is entitled to an even higher rating 
for the surgical resection of the distal third of his left 
clavicle and to a rating higher than 30 percent for his left 
shoulder muscle injury - including on the basis of the 
extent of limitation of motion in this shoulder and if more 
than one muscle group is affected.

Upon receiving the case back from the Board on remand, the 
AMC issued a decision in August 2006 implementing the Board's 
decision granting the higher ratings mentioned.  The AMC 
assigned a retroactive effective date of January 23, 2004, 
for the higher 20 percent rating for the surgical resection 
of the distal third of his left clavicle and the same 
retroactive effective date for the separate 10 percent rating 
for the scars.

The AMC later issued a supplemental statement of the case 
(SSOC) in November 2006 continuing to deny a rating higher 
than 30 percent for the left shoulder muscle injury and 
denying a rating higher than 20 percent for the surgical 
resection of the distal third of the left clavicle, so these 
claims remain.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  The veteran has not, however, appealed the separate 
10 percent rating or effective date for his scars, so that 
issue is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The residuals of the gunshot wound (GSW) to the veteran's 
left shoulder, his minor upper extremity, do not involve 
injury to Muscle Group (MG) II - rather, MGs I and III, and 
he already has the highest possible schedular rating 
for injury to these MGs in the minor/non-dominant shoulder.  
Furthermore, this maximum rating already takes into account 
his limitation of motion (LOM), including to the extent 
affected by his pain.  He also already has the highest 
possible schedular rating for the orthopedic impairment in 
this shoulder tantamount to disunion of the clavicle and 
scapula.




CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 30 
percent for the left shoulder muscle injury as a residual of 
the GSW.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71, 4.71a, 4.73, Diagnostic Codes (DCs) 5201, 5301, 
5302, 5303 (2006).

2.  The requirements also are not met for a rating higher 
than 20 percent for the surgical resection of the distal 
third of the left clavicle as a residual of the GSW.  
38 C.F.R. § 4.71a, DC 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show the error was harmless.  Id.; see, too, 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Here, the RO sent the veteran a letter in February 2004, 
prior to initially adjudicating his claims in April 2004, 
notifying him of the information and evidence needed to 
receive higher disability ratings, as well as explaining what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or to submit any further 
evidence that was relevant to his claims.  Naturally, since 
that letter was issued prior to the Court's decision in 
Dingess/Hartman, the letter did not also inform him how a 
downstream effective date is assigned and the type of 
evidence impacting that determination.  But he received this 
additional notice in a more recent August 2006 letter from 
the AMC - while this case was on remand from the Board.  
Further, the November 2006 SSOC reflects that the AMC 
readjudicated the claims based on the additional evidence 
received after that letter, and indeed since the SOC issued 
more than two years earlier.  Thus, all notice requirements 
have been met.  38 U.S.C.A. §§ 5103(a), 5104, 7105; see also 
Prickett, 20 Vet. App. at 376; Dingess/Hartman, 19 Vet. App. 
at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement the Board discuss in detail each and every piece 
of evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to show, 
with respect to the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).



Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

A distinction is made between major (dominant) and minor 
upper extremities for rating purposes.  See 38 C.F.R. § 4.69.  
In this particular case at hand, the examination reports 
indicate the veteran is right handed, which means his 
left shoulder, the subject of this appeal, is his minor 
shoulder.  See DCs 5200 through 5203.

The Muscle Injury as a Residual of the GSW

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and, under DCs 5301 
through 5323, disabilities resulting from muscle injuries are 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56.

A moderately severe disability of the muscles is a through-
and-through or 
deep-penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts and intermuscular 
scarring.  Another indication would be having service 
department records or other evidence showing hospitalization 
for a prolonged period of treatment for the wound. Consistent 
with this level of disability is a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
and, if present, evidence of inability to keep up with work 
requirements.  At this level of disability, objective 
findings indicate a track of missile through one or more 
muscle groups and, on palpation, loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side.  38 C.F.R. § 4.56(d)(3).

A moderate disability of the muscles is defined as a through-
and-through or 
deep-penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  Consistent with this level of disability is a 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, i.e. loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  At this level of disability, objective findings 
indicate a short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

In the April 2004 decision at issue, the RO increased the 
rating for the muscle injury from 20 to 30 percent under DC 
5302, which is the maximum possible scheduler rating for 
injury to MG II, if, as here, involving the minor/non-
dominant shoulder.

The March 2004 VA examination, on which the RO based that 
determination, identified the areas of impairment as the left 
deltoid and shoulder girdle muscles.  But the rating criteria 
provide that MG I (DC 5301) pertains to the extrinsic muscles 
of the shoulder girdle, as well as MG II, under which the 
present condition has been evaluated (although, as explained 
under § 4.73, each of these groups encompasses a separate 
list of individual muscles, respectively).  So the Board 
remanded this case for clarification of the findings on 
examination to assess the severity of the veteran's 
disability, in particular, whether there is more than one MG 
affected, and if so, the degree of severity of those areas of 
impairment.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The September 2006 report by the same examiner indicates the 
veteran has retired from his job as an electrician, and that 
he receives benefits from the Social Security Administration 
(SSA) on account of his age - not disability.  He told the 
examiner that he experiences occasional numbness and pain in 
his left shoulder when lifting ladders and driving.  He also 
said he hears an occasional noise sound (crepitus?) when he 
moves the shoulder, and that he experiences weekly episodes 
of locking.  He denied any episodes of subluxation or 
dislocation.  Neither the 2004 nor 2006 examination noted any 
findings of ankylosis in this shoulder.  Parenthetically, DC 
5200 defines ankylosis of the shoulder as when the scapula 
and humerus move as one piece.  See also Dinsay v. Brown, 9 
Vet. App. 79, (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992), both indicating that ankylosis is complete immobility 
of the joint in a fixed position - either favorable or 
unfavorable.

After examining the veteran, and referring to the 2004 
examination where he had noted there was an entry scar on the 
left anterior shoulder, and that there was another scar on 
the left posterior shoulder near the clavicle and scapula, 
the examiner clarified that the only muscles impacted by the 
GSW residuals were MG I, trapezium muscle, and MG III, 
deltoid.  He said MGs II and IV were not involved.

The purpose of the Board's remand was to determine if the 
veteran's MG disability more nearly approximated a higher 
rating, when separate ratings for both MGs I and II are 
combined.  Since, however, he does not have involvement of MG 
II, or ankylosis, the applicable regulation precludes the 
Board from assigning a higher rating on this basis.  See 
38 C.F.R. § 4.55(d).  Moreover, the fact that he is already 
at the maximum rating of 30 percent for a MG II injury to the 
minor shoulder means that any additional rating for the 
involvement of another MG would cause his rating to exceed 40 
percent.  Id.  And, again, the examiner at the 2006 
examination indicated the MGs involved are actually I and III 
(not II), both of which are in the same anatomical region and 
act on the same joint - the shoulder.  So only one rating 
may be assigned for the MG injury, and although rating the 
disability under MG I or III seems more appropriate since the 
VA examiner clarified that MG II is not involved, this 
distinction is ultimately inconsequential because all three 
MGs have as their maximum rating 30 percent, the level of 
compensation the veteran already is receiving, so no 
additional benefit to be had.  See 38 C.F.R. §§ 4.55(d), (e), 
4.73, DCs 5301, 5302, and 5303.

The Impairment from the Surgical Resection of the Distal 
Third Clavicle

In the prior July 2006 decision, the Board increased the 
rating for this component of the disability from 10 to 20 
percent under DC 5203 based on orthopedic impairment 
tantamount to disunion of the clavicle and scapula.  This is 
the highest possible rating the veteran may receive under 
this DC, so no additional benefit to be had on this basis 
either.

LOM

Also in the prior July 2006 decision, actually in the remand 
portion, the Board raised the possibility of providing 
additional compensation for LOM in the left shoulder.  

LOM of the arm is rated under DC 5201.  A 20 percent rating 
is warranted when motion (of the minor arm) is possible only 
to the shoulder level or to midway between the side and 
shoulder level.  A higher 30 percent rating requires motion 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

The normal range of motion (ROM) of the shoulder is forward 
elevation (i.e., flexion) of 0 to 180 degrees; abduction of 0 
to 180 degrees, external rotation of 0 to 90 degrees and 
internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71a, 
Plate I.

The March 2004 orthopedic examination report indicates the 
veteran had left shoulder abduction, flexion and rotation 
each to 90 degrees, and shoulder extension and rotation to 60 
degrees.  In addition to these objective measurements, it was 
noted he had painful motion from the first degree to the last 
degree of motion observed.  Further noted was that ROM 
appeared to be additionally limited by pain, fatigue, 
weakness and lack of endurance following repetitive use.  In 
light of the fact that the examination report did not then 
provide objective findings quantifying the extent of 
additional functional loss (including the extent there is 
additional limitation of motion) attributable to these 
factors, see DeLuca, 8 Vet. App. at 204-7, the Board remanded 
the case in July 2006 for additional findings on examination 
by the same examiner.

The September 2006 examination, on remand, revealed ROM on 
flexion (forward elevation), against gravity, from 0 to 85 
degrees with pain throughout the entire movement.  Passive 
ROM on flexion was 0 to 135 degrees - again with pain 
throughout the entire movement.  The examiner noted the 
examination indicated additional LOM from repetitive use from 
85 to 180 degrees due to pain.  ROM against gravity on 
abduction was 0 to 85 degrees with pain throughout the entire 
movement.  Passive abduction was 0 to 135 degrees - again 
with pain throughout the entire movement.  The examiner again 
noted that the examination indicated additional LOM from 
repetitive use from 85 to 180 degrees due to pain.

ROM on external rotation, against gravity, was from 0 to 90 
degrees with pain throughout the entire movement.  Passive 
ROM on flexion was 0 to 135 degrees - again with pain 
throughout the entire movement.  The examiner noted no 
additional LOM from repetitive use due to pain.  ROM against 
gravity on internal rotation was 0 to 45 degrees with pain 
throughout the entire movement.  The examiner noted no 
additional LOM from repetitive use due to pain.

These examination findings confirm the veteran experienced 
pain on movement from the very beginning of his ROM.  Thus, 
even though he was able to raise his shoulder to within a 
little less than the normal 180 degrees of flexion and 
abduction, the impact of his pain must be recognized, 
especially in light of the fact that his shoulder had pain on 
passive motion as well.  See DeLuca, supra.  As such, 
the Board notes that it matters not whether the rating 
criteria for shoulder LOM apply to flexion only, abduction 
only, or all movements.  See Mariano v. Principi, 17 Vet. 
App. 305, 317-18 (2003).  Taking into account the affect of 
his pain, the veteran for all intents and purposes has ROM 
limited to 25 degrees from his side - so therefore entitled 
to a 30 percent rating under DC 5201.

Also keep in mind, though, the veteran already has a 30 
percent rating for his muscle injury (to MGs I and III, not 
II, which has been excluded by the September 2006 VA 
examiner).  And a 30 percent rating for injury to any of 
these MGs - irrespective of whether it is to I, III and even 
II (if it applied), necessarily means VA already has conceded 
there is "severe" injury to the affected MG, inclusive of 
"severe" LOM.  The wording in each of these DCs (regardless 
of whether one considers DC 5301, 5302 or 5303) expressly 
indicates the rating contemplates, for example, upward 
rotation, elevation of the arm, downward rotation, backward 
swing, abduction, etc.  Consequently, if the Board were to 
assign an additional rating under DC 5201, which also 
considers the extent of the LOM, this would violate VA's 
anti-pyramiding regulation - 38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the Court held 
that where the record reflects the veteran has multiple 
problems due to service-connected disability, it is possible 
to have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  But the 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions).

The net result of all of this is that the veteran cannot be 
separately compensated under DC's 5301, 5302, or 5303, while 
at the same time receiving compensation for the very same 
symptom (limitation of motion) under DC 5201.  And the mere 
fact that DC's 5301, 5302, and 5303 contemplate "severe" 
injury to MGs I, II and III, respectively, necessarily, in 
turn, means this includes "severe" LOM even if, as here, 
adversely affected by pain - especially on prolonged, 
repeated use of this shoulder.  The DeLuca holding does not 
authorize assigning additional compensation for functional 
impairment caused by pain, etc., when, as here, this already 
is contemplated in the applicable DC.

Lastly, the circumstances of this case are not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards. There is no indication the 
veteran's left shoulder disability has caused marked 
interference with his employment - meaning above and beyond 
the level of impairment contemplated by his existing 
schedular ratings.  See 38 C.F.R. § 4.1.  Keep in mind he has 
acknowledged retiring from his job as an electrician on 
account of his age, not because of impairment attributable to 
his left shoulder disability.  He also has not been 
hospitalized for treatment of this condition, much less on a 
frequent basis.  Instead, most, if not all, of his treatment 
has been on an outpatient basis, not as an inpatient.  
Therefore, in the absence of these special factors and 
considerations, the Board finds no basis on which to refer 
this case to the Director of VA's Compensation and Pension 
Service to determine whether he should receive an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

The claim for a rating higher than 30 percent for the left 
shoulder muscle injury as a residual of the GSW is denied.

The claim for a rating higher than 20 percent for the 
surgical resection of the distal third of the clavicle, also 
a residual of the GSW, is denied as well.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


